     LEVI & KORSINSKY, LLP
 1 Adam M. Apton (SBN 316506)
 2 388 Market Street, Suite 1300
     San Francisco, CA 94111
 3 Tel: (415) 373-1671
     Email: aapton@zlk.com
 4
     Attorneys for Levi & Korsinsky, LLP
 5
     [Additional counsel on signature page]
 6
 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9 In re FACEBOOK BIOMETRIC INFORMATION                     Case No. 3:15-cv-03747-JD
     PRIVACY LITIGATION
10                                                          LEVI & KORSINSKY, LLP’S RESPONSE TO
11 This Document Relates To:                                EMERGENCY APPLICATION FOR A
                                                            TEMPORARY RESTRAINING ORDER
12       ALL ACTIONS
13
14
15
            Levi & Korsinsky, LLP (“LK”) hereby responds to the Emergency Motion for a Temporary
16
     Restraining Order (“TRO”, D.I. 477) as follows.
17
            On September 18, 2020, LK was contacted by Lead Counsel concerning the Facebook material at
18
     issue. LK asked Lead Counsel to explain its concerns. Lead Counsel moved for a TRO before responding
19
     to LK or giving LK the opportunity to address Lead Counsel’s concerns, which were not articulated prior
20
     to the motion for a TRO.
21
            LK vigorously disputes Lead Counsel’s suggestion that the Facebook material is misleading or
22
     incomplete in any way, and further notes that Lead Counsel’s description of the facts is materially
23
     incomplete. Nonetheless, while reserving all rights, LK has taken down the Facebook materials at issue
24
     pending further discussions with Lead Counsel.
25
            Lead Counsel contacted LK at approximately 7:00 PM New York time on September 18, 2020.
26
     LK advised Lead Counsel that the Facebook materials were taken down and asked Lead Counsel to
27
     articulate its specific concerns about the material in writing so that LK may evaluate them and respond
28
                                                                                    Case No. 3:15-cv-03747-JD
1 accordingly.
2          LK represents to the Court that it will not re-post the Facebook material in question until LK and
3 Lead Counsel an adequate opportunity to meet and confer. LK has asked to continue the meet and confer
4 with Lead Counsel again on Monday so that they may attempt to resolve this dispute. In the event the
5 parties are unable to do so, LK will give Lead Counsel advance notice prior to re-posting the material in
6 question so that Lead Counsel can take appropriate action if it so chooses.
7          Accordingly, Lead Counsel’s application for a TRO should be denied as moot.
8 Dated: September 18, 2020                     Respectfully submitted,
9                                               LEVI & KORSINSKY, LLP
10
11                                              s/ Adam M. Apton                      .
                                                Adam M. Apton (SBN 316506)
12                                              388 Market Street, Suite 1300
13                                              San Francisco, CA 94111
                                                Tel: (415) 373-1671
14                                              Email: aapton@zlk.com

15                                              LEVI & KORSINSKY, LLP
                                                Gregory M. Nespole (pro hac vice to be submitted)
16                                              Daniel Tepper (pro hac vice to be submitted)
                                                55 Broadway
17                                              New York, New York 10006
                                                Tel: (212) 363-7500
18                                              Email: gnespole@zlk.com
                                                        dtepper@zlk.com
19
                                                Attorneys for Levi & Korsinsky, LLP
20
21
22
23
24
25
26
27
28
                                                                                  Case No. 3:15-cv-03747-JD
